SCHROEDER, Circuit Judge,
Dissenting.
I respectfully dissent for essentially the same reasons expressed in my dissents from the decisions in Government Employees Ins. Co. v. Dizol, 108 F.3d 999 (9th Cir.1997) and Budget Rent-A-Car v. Crawford, 108 F.3d 1075 (9th Cir.1997). In this case, as in those eases, there is no pending state court ease in which the issues between these parties could be litigated. The record is barren of any reason why the district court should refuse to exercise its diversity and declaratory judgment jurisdiction. Indeed, if the district court correctly ruled that there is no duty to indemnify or defend on the part of Budget, there probably never will be any action by the parties injured in the accident. We should decide the merits of this appeal now, rather than require everyone to continue to dangle nearly five years after the accident.